UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6159


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

MARK STEVEN BUSH, JR., a/k/a Unc,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Huntington. Robert C. Chambers, District Judge. (3:16-cr-00227-1; 3:17-cv-03875)


Submitted: October 16, 2020                                  Decided: November 4, 2020


Before MOTZ, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Steven Bush, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Steven Bush, Jr., seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Bush’s 28 U.S.C. § 2255

motion. The order is not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

§ 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies this

standard by demonstrating that reasonable jurists could find the district court’s assessment

of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773–

74 (2017). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable and that the motion

states a debatable claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S.

134, 140–41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)). And the timely

filing of specific objections to the magistrate judge’s report is necessary to preserve

appellate review when the parties have been warned of the consequences of

noncompliance. Martin v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017).

       We have independently reviewed the record and conclude that as to the claims for

which Bush lodged timely, specific objections to the magistrate judge’s report, Bush has

not made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions




                                              2
are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            3